10/12/2021



                                                                                  Case Number: DA 19-0396




            IN THE SUPREME COURT OF THE STATE OF MONTANA


  BILLIE LEE HENDERSON,                         CASE NO. DA 19-0396
                  Appellant / Defendant,
          -vs-
                                                ORDER – GRANTING EXTENSION
  STATE OF MONTANA,
                 Appellee / Plaintiff.



      Upon Appellant / Defendant’s foregoing motion and good cause appearing
      therefor;
      IT IS HEREBY ORDERED;
      That Appellant / Defendant is granted an extension of time for the filing of
Appellant’s opening brief, from the current deadline of November 1, 2021, to the
date of December 22, 2021.


      DATED this _____ day of October, 2021.



                                      ____________________________
                                      BOWEN GREENWOOD
                                      CLERK OF THE SUPREME COURT



CC: Stevenson Law Office
    Montana Attorney General


                                                                        Electronically signed by:
                                                                                Jim Rice
                                                                   Justice, Montana Supreme Court
                                                                            October 12 2021